     Case 2:19-cv-01516-GMN-NJK Document 26 Filed 03/25/20 Page 1 of 2



 1 Jennifer Bergh
   jbergh@qslwm.com
 2 Quilling Selander Lownds
   Winslett & Moser, P.C.
 3
   6900 N. Dallas Parkway, Suite 800
 4 Plano, TX 75024
   (214) 560-5460
 5 (214) 871-2111 Fax
     Counsel for Trans Union LLC
 6
                            IN THE UNITED STATES DISTRICT COURT
 7

 8                                FOR THE DISTRICT OF NEVADA
 9 SARAH KING,                                          Case No. 2:19-cv-01516-GMN-NJK
10                         Plaintiff,
   v.                                                   STIPULATION AND ORDER OF
11
   R.C. WILLEY HOME FURNISHINGS,                        DISMISSAL WITH PREJUDICE AS TO
12 EQUIFAX INFORMATION SERVICES LLC,                    DEFENDANT TRANS UNION, LLC
   EXPERIAN INFORMATION SOLUTIONS,
13 INC., and TRANS UNION LLC,

14                         Defendants.

15           Plaintiff Sarah King and Defendant Trans Union LLC file this Stipulation of Dismissal
16 with Prejudice and in support thereof would respectfully show the court as follows:

17           There are no longer any issues in this matter between Sarah King and Trans Union LLC to

18 be determined by this Court. Plaintiff and Trans Union LLC hereby stipulate that all claims and

19 causes of action that were or could have been asserted against Trans Union LLC are hereby

20 dismissed with prejudice, with court costs and attorneys’ fees to be paid by the party incurring

21 same.

22
                                              IT IS SO ORDERED.
23 Dated this 25th day of March 2020.
                                                          27 day of March, 2020.
                                              Dated this _____
24

25
                                              ________________________________
26
                                              Gloria M. Navarro, District Judge
27                                            UNITED STATES DISTRICT COURT

28

     3624293.1
     Case 2:19-cv-01516-GMN-NJK Document 26 Filed 03/25/20 Page 2 of 2



 1
      /s/ Jennifer Bergh                     /s/ Kevin L. Hernandez
 2    Jennifer Bergh                         Kevin L. Hernandez
 3    jbergh@qslwm.com                       kevin@kevinhernandezlaw.com
      Quilling Selander Lownds               Law Office of Kevin L. Hernandez
 4    Winslett & Moser, P.C.                 8872 S Eastern Ave, Suite 270
      6900 N. Dallas Parkway, Suite 800      Las Vegas, NV 89123
 5    Plano, TX 75024                        (702) 563-4450
      (214) 560-5460                         (702) 552-0408 Fax
 6    (214) 871-2111 Fax                     Counsel for Plaintiff
 7    or
      Trevor Waite
 8    twaite@alversontaylor.com
      Alverson, Taylor & Sanders
 9    6605 Grand Montecito Pkwy, Suite 200
      Las Vegas, NV 89149
10
      (702) 384-7000
11    (702) 385-7000 Fax
      Counsel for Trans Union LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                1
     3624293.1
